          Case 2:13-cr-00186-GMN-VCF Document 370 Filed 09/03/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     ADAM FLAKE
 3   Assistant United States Attorney
     501 Las Vegas Blvd. S., Ste. 1100
 4   702-388-6336
     adam.flake@usdoj.gov
 5   Attorneys for the United States

 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                     )    Case No.: 2:13-cr-186-GMN-VCF-1
 9                                                 )
                    Plaintiff,                     )    Stipulation to Set Briefing Schedule on
10                                                 )    Amended Motion to Vacate, Set Aside,
            vs.                                    )    or Correct Conviction and Sentence
11                                                 )    Under 28 U.S.C. § 2255
     ABDUL HOWARD,                                 )
12                                                 )
                    Defendant.                     )
13                                                 )

14          IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United

15   States Attorney Adam Flake, counsel for the United States of America; and Lisa

16   Rasmussen, counsel for Abdul Howard, that the government’s response to Mr. Howard’s

17   Amended 28 U.S.C. § 2255 motion, ECF No. 368, be due on October 5, 2020; and that

18   Mr. Howard be permitted to file any reply to that response on or before October 19, 2020.

19   This stipulation is entered into for the following reasons:

20          1.     On July 23, 2020, this Court granted Mr. Howard leave to amend his initial

21   28 U.S.C. § 2255 motion within three weeks, ordering the government to respond to that

22   motion within three weeks, and giving Mr. Howard two weeks to reply. ECF No. 367.

23          2.     Mr. Howard filed an Amended Motion to Vacate, Set Aside, or Correct

24   Conviction and Sentence Under 28 U.S.C. § 2255 on August 13, 2020. ECF No. 368.
           Case 2:13-cr-00186-GMN-VCF Document 370 Filed 09/03/20 Page 2 of 3



 1          3.     Undersigned government counsel needs additional time to conduct a review

 2   of the record and relevant case law in order to prepare the government’s response.

 3          4.     Undersigned counsel therefore submit this stipulation, proposing that the

 4   government’s response to the motion be due October 5, 2020; and that Mr. Howard be

 5   permitted to file any reply to that response on or before October 19, 2020.

 6

 7          DATED this 1st day of September, 2020.

 8
            Lisa Rasmussen                              NICHOLAS A. TRUTANICH
 9                                                      United States Attorney

10   By:    s/ Lisa Rasmussen                      By: s/ Adam Flake____
            LISA RASMUSSEN                             ADAM FLAKE
11          Counsel for Abdul Howard                   Assistant United States Attorney
                                                       Counsel for the United States
12

13

14

15

16

17

18

19

20

21

22

23

24
                                               2
          Case 2:13-cr-00186-GMN-VCF Document 370 Filed 09/03/20 Page 3 of 3



 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                     )   Case No.: 2:13-cr-186-GMN-VCF-1
                                                   )
 5                 Plaintiff,                      )
                                                   )   (Proposed)
 6         vs.                                     )
                                                   )   ORDER
 7   ABDUL HOWARD,                                 )
                                                   )
 8                 Defendant.                      )
                                                   )
 9

10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the government’s response to Mr. Howard’s

12   Amended Motion to Vacate, Set Aside, or Correct Conviction and Sentence Under 28

13   U.S.C. § 2255 be due on October 5, 2020; and that Mr. Howard be permitted to file any

14   reply to that response on or before October 19, 2020.

15

16                      3 of ________,
            DATED this ____   Sept. 2020.

17

18
                                               ____________________________________
19                                             Gloria M. Navarro, District Judge
                                               UNITED STATES DISTRICT COURT
20

21

22

23

24
                                               3
